Citation Nr: 1615416	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee prior to August 26, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee from August 26, 2014.

3.  Entitlement to the restoration of a rating of 20 percent for left knee instability.

4.  Entitlement to a disability rating in excess of 20 percent for left knee instability prior to August 26, 2014.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to February 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was most recently before the Board in August 2015.

The Veteran is unrepresented in this appeal, as his prior representative withdrew from representation in September 2015.

In November 2012 and October 2015 Board hearings the Veteran provided testimony concerning his left knee increased rating claim.  Veterans Law Judges (VLJs) who conduct hearings must participate in making the final determination of the claim involved.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  Further, the Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  A February 1, 2016 letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The Veteran was informed that if he did not respond within 30 days that he would be presumed to not want the additional hearing.  The Veteran did not respond within thirty days.  Therefore, an additional hearing is not needed.

The claims of entitlement to an increased disability rating for the left knee since November 3, 2015 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 26, 2014, the Veteran's degenerative joint disease of the left knee is manifested by complaints of pain, locking, and slight instability, with range of motion in his left knee functionally limited to 95 degrees of flexion and 15 degrees of extension.

2.  As of August 26, 2014, extension of the Veteran's left knee was shown to be limited to 15 degrees; but he was not shown to have knee ankylosis, flexion functionally limited to a compensable level, more than slight instability, or any meniscal abnormality.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee prior to August 26, 2014, and a rating in excess of 30 percent prior to November 3, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003-5010, 5258, 5259, 5260, 5261 (2015).

2.  The criteria for restoration of a rating of 20 percent for left knee instability under 38 C.F.R. §4.7, Diagnostic Code 5257, effective July 1, 1990, have been met.  38 C.F.R. § 3.951(b) (2015); Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).
3.  The criteria for a rating in excess of 20 percent for left knee instability prior to November 3, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Notify

By correspondence, including that dated in March 2009, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Duty to Assist

VA treatment records and the Veteran's Social Security Administration (SSA) records have been associated with the Veteran's claims file.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination that provided the information necessary to rate the left knee disability.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

During the November 2012 and October 2015 Board hearings, to assist the Veteran, the undersigned asked questions to determine where the Veteran was receiving treatment for his left knee and if there was any evidence outstanding pertinent to the claim.  The Veteran was informed that the record would be held open for 60 days in an effort to give him additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.
Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Analysis

The Veteran was granted service connection for left knee disability (characterized as post-operative arthrotomy of the left knee with post-traumatic degenerative joint disease) in 1984 and was assigned a 10 percent rating (effective February 15, 1984) under Diagnostic Code 5257.  In an October 1986 RO decision the Veteran's left knee disability rating was increased to 20 percent from June 1, 1985.  Subsequent to receiving the Veteran's February 27, 2009 increased rating claim, the April 2009 rating decision on appeal continued the 20 percent rating for the Veteran's left knee disability.  During the course of the appeal, a December 2014 rating action assigned a 30 percent rating for the Veteran's left knee, effective August 26, 2014.  However, in assigning the ratings in conjunction with this appeal, the Agency of Original Jurisdiction (AOJ) changed the Diagnostic Code assigned for the Veteran's left knee rating from 5257 to 5261.  As will be discussed below, because the rating under Diagnostic Code 5257 had been in effect for more than 20 years, it could not be changed, and thus, the 20 percent rating under Diagnostic Code 5257 must be restored.

At the November 2012 Board hearing the Veteran indicated that he had fallen several times in the prior three years due to his left knee problems.  He stated that he was not able to put weight on his left knee and he was only able to walk 20 yards before having to sit down due to left knee pain.  He was taking Hydrocodone up to three times a day.  The Veteran's wife noted that he was barely able to walk to the bathroom from his bedroom.  The Veteran stated that his knee would constantly swell.

At the October 2015 Board hearing the Veteran indicated that he had no meniscus and it was "bone to bone" contact.  He indicated that his left knee was painful and had been in continuous pain for 30 years.  He would sometimes use a walker, but, due to his bad wrists, was unable to use it often and would instead rely on the use of knee braces.  The Veteran stated that the was scheduled to undergo total left knee replacement on November 3, 2015.  

Medical records indicate that in June 1983 the Veteran fractured his left knee in a motorcycle accident and underwent an arthrotomy and repair of the left knee fracture (and ligamentous injury) at that time.  In April 1985 the Veteran underwent repair of the anterior cruciate ligament of the left knee.  The Veteran has indicated that he has undergone at least seven surgical procedures on his left knee.

The medical records prior to August 26, 2014 reveal diagnoses of left knee degenerative joint disease with calcific tendonitis.  The Veteran's left knee complaints during the appeal period have included instability, stiffness, weakness, incoordination, locking, and decreased speed of joint motion.  Abnormal shoe wear (left shoe) has been noted.  

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

The Board will first turn to an analysis of the Veteran's range of motion in his left knee prior to November 2015.  As noted, prior to August 2014, the Veteran was assigned a 20 percent rating under Diagnostic Code 5261 based on limitation of extension.  At a VA examination in April 2009, the Veteran's extension was limited to 15 degrees and his flexion was limited to 95 degrees.  Additionally, multiple private treatment records noted that the Veteran's knees (with no distinguishing between the left knee and right knee) had full range of motion.  For example, in a Social Security Administration (SSA) examination, the Veteran was noted to have range of motion in his left knee from 0-80 degrees in November 2010, and it was noted that a medical necessity for a cane was not established.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.  A compensable rating under 5260 would require flexion to be functionally limited to 45 degrees (well less than the 95 degrees shown on examination), and a rating in excess of 20 percent  under 5261 would require extension to be limited to 20 degrees (less than the 15 degrees shown on examination).  Accordingly, the medical findings do not establish loss of left flexion to a compensable degree, and separate ratings are not appropriate for limitation of flexion and extension.

At the Veteran's August 2014 VA examination, it was noted that the range of motion in his left knee was from 20-130 degrees.  Based on this, the Veteran was assigned a 30 percent rating.  However, a rating in excess of 30 percent is not warranted as extension was not shown to be functionally limited to 30 degrees.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The April 2009 VA examiner has indicated that there was no additional loss of left knee motion following repetitive motion testing.  Likewise at the August 2014 VA examination, the Veteran was able to perform repetitive motion testing without additional limitation of motion.  The Veteran was noted to be functionally limited by pain, but not to a level that would warrant a higher rating.  Those findings do not indicate a disability picture comparable to having left knee flexion or extension limited to the degrees necessary in order to achieve higher evaluations under Diagnostic Code 5260 or 5261.

While the Veteran's range of motion was clearly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not, as there was no indication that the Veteran's range of motion was further limited by pain, and the ratings that were assigned were in acknowledgement that the Veteran's left knee pain caused significant limitation of extension.

As noted, the April 2009 rating decision on appeal continued the 20 percent rating for the Veteran's left knee disability.  In doing so, however, the RO changed the Diagnostic Code under which the Veteran's left knee was rated from Diagnostic Code 5257 to Diagnostic Code 5261.  The rationale was that current medical evidence no longer showed any instability or subluxation in the left knee.  However, such a change was in violation of current case law, as the Veteran's left knee instability had been rated 20 percent disabling under Diagnostic Code 5257 since becoming effective June 1, 1985.  Accordingly, that rating became protected as of June 2005.

A disability rating which has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  Further, in Murray v. Shinseki, 24 Vet. App. 420 (2011) the United States Court of Appeals for Veterans Claims (Court) clarified that a change in a Diagnostic Code can constitute an impermissible rating reduction under § 3.951(b), as it, "in essence, reduce[s] ... the disability compensation related to [the original DC] to zero."  Murray, 24 Vet. App. 420, 426 (2011).

Based on the foregoing, the Board will restore the Veteran's "protected" left knee instability rating under Diagnostic Code 5257, effective July 1, 1990.  

In addition, the Board must consider whether a rating in excess of 20 percent is warranted under Diagnostic Code 5257.  However, as objective findings of left knee instability show at most mild instability based on subjective complaints, a rating in excess of 20 percent is not warranted.  For example, at the April 2009 VA examination, instability was reported, but no instability was found on examination. Likewise, at the August 2014 VA examination, the Veteran had normal Lachman testing, normal Posterior drawer test, and normal medial-lateral instability testing, and the examiner indicated that the was no evidence or history of recurrent patellar subluxation.  Treatment records likewise failed to show instability in the left knee.  Given this determination, a rating in excess of 20 percent for left knee instability prior to August 26, 2014 is not warranted.

As for ratings under Diagnostic Codes 5258 and 5259, the Veteran was not found to have any meniscus abnormality at his April 2009 VA examination.  

In sum, the Board finds that the criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee prior to August 26, 2014 is not warranted, a rating in excess of 30 percent is not warranted after August 26, 2014 for degenerative joint disease, and that restoration of a rating of 20 percent for left knee instability under 38 C.F.R. §4.7, Diagnostic Code 5257, effective July 1, 1990, is warranted.  Further, a rating in excess of 20 percent for left knee instability is not warranted.  Finally, the effective date for the Veteran's 20 percent rating for degenerative joint disease of the left knee (under Diagnostic Code 5261) is April 7, 2009, the date of the Veteran's VA examination wherein compensable limitation of left knee extension was demonstrated.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disability on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Regarding the Veteran's left knee disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's left knee disability is unique or unusual in any way.  There is no question that the Veteran experiences left knee symptomatology that includes pain, less movement than normal, weakened movement, excess fatigability, swelling, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the fact that the Veteran wears a left knee brace and uses a cane on occasion.  However, the use of these assistive devices does not render the Veteran's service connected knee disability unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected left knee disability, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant pain and instability in the knee.  That is, it is not a unique or unusual result of lower extremity disabilities.  Second, the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of knee symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his left knee, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  Instability was also evaluated with regard to the Veteran's knees.  Here, there are higher schedular ratings that take into account increased pain. 

Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for degenerative joint disease of the left knee from April 7, 2009 to August 26, 2014, and in excess of 30 percent prior to November 3, 2015, is denied.

The restoration of a rating of 20 percent for left knee instability under 38 C.F.R. §4.7, Diagnostic Code 5257, effective July 1, 1990, is granted.

A rating in excess of 20 percent for left knee instability is denied.


REMAND

The Veteran's October 2015 Board hearing testimony and other evidence of record (including January 2016 correspondence from the Veteran's private physician) indicates that the Veteran underwent a left knee replacement in November 2015, which triggers certain rating concerns and different adjudicative periods.  Additionally, the Veteran has filed a claim for a total temporary rating for his left knee which should be adjudicated.  As such, the Board remand the claim for adjudication of this issue.

Given that the outcome of the adjudication of his claim of entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee from August 26, 2014 could impact his TDIU claim, the issue of TDIU is deferred pending adjudication of the Veteran's increased rating claim addressed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment and surgical records from Dr. Boyce.

2.  Then adjudicate the issues of entitlement to an increased rating for the Veteran's left knee, to include adjudication of a total knee replacement surgery, and entitlement to a TDIU.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________	               _________________________	  
      JOY A. MCDONALD                      		THERESA M. CATINO 
            Veterans Law Judge                                  	   Veterans Law Judge
        Board of Veterans' Appeals                                   Board of Veterans' Appeals 

____________________________________________
MATTHEW W. BLACKELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


